CYNTHIA HOLCOMB HALL, Circuit Judge,
concurring:
I concur in the result reached by the majority. Henry Deutscher has not shown by clear and convincing evidence that he is actually innocent of the death penalty, and therefore his second habeas petition must be denied. However, I write separately to express my disagreement with the tone of the majority’s opinion as well as its insistence that Mr. Deutscher would be entitled to relief under a less exacting standard.
The majority opinion makes no effort to conceal its distaste for the clear and convincing evidence standard adopted by the Supreme Court in Sawyer v. Whitley, — U.S.-, 112 S.Ct. 2514, 120 L.Ed.2d 269 (1992). I believe that this criticism of the clear and convincing evidence standard is unjustified. In contrast to the majority’s suggestion, this standard does not effectively preclude adequate review. Instead, it simply recognizes that the “fundamental miscarriage” of justice exception has historically been reserved for extraordinary cases. McCleskey v. Zant, 499 U.S.-, -, 111 S.Ct. 1454, 1470, 113 L.Ed.2d 517 (1991); Dugger v. Adams, 489 U.S. 401, 412 n. 6, 109 S.Ct. 1211, 1217 n. 6, 103 L.Ed.2d 435 (1989). In so doing, it strikes a proper balance between ensuring that the death penalty is not arbitrarily imposed and the concerns of finality and judicial economy.
It can not be disputed that federal habe-as litigation presents a heavy burden on scarce judicial resources. Sawyer, — U.S. at-, 112 S.Ct. at 2518. The clear and convincing evidence test provides habeas litigants with the incentive to bring all of their claims in their first petition. To the extent that this reduces piecemeal litigation, both the courts and the prisoner should benefit. Not only will the significant costs of habeas review be reduced, but the district court will be more likely to *609review all of the prisoner’s claims in a single proceeding, thus providing for a more focused and thorough review. Rose v. Lundy, 455 U.S. 509, 520, 102 S.Ct. 1198, 1204, 71 L.Ed.2d 379 (1982).
Finally, I emphasize that even if the Supreme Court had retained the more probable than not standard rejected in Sawyer, Mr. Deutscher would not be entitled to relief. As I discussed my dissent in Deutscher v. Whitley, 946 F.2d 1443 (9th Cir.1991) “Deutscher II”, Mr. Deutscher is unable to show that a new jury would not sentence him to death. Id. at 1449. He was convicted of a brutal murder, one which included evidence of strangulation, mutilation, and severe beating. I am convinced that the aggravating circumstances involved easily outweighed any relevant mitigating evidence. Id. For these same reasons, I conclude that Mr. Deutscher is unable to satisfy the clear and convincing evidence standard required by Sawyer.